Citation Nr: 0323326	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include major depression and/or post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a therapist


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1963 to March 
1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

In a decision in December 2002, the Board denied entitlement 
to service connection for diabetes mellitus including as 
secondary to herbicide exposure in Vietnam; and denied 
entitlement to service connection for hypertension.  

Thereafter, under regulations then in effect, the Board 
undertook development of the evidence on its own to include 
acquisition of records associated with a Social Security 
Administration (SSA) determination in 1984 which included the 
issue of PTSD (as well as other disabilities).  A large 
packet of SSA records have now been received by the Board, on 
which there is no waiver of RO consideration.  The veteran is 
also unaware of the contents thereof.  

Parenthetically, during the course of the current appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
extensive regulatory provisions now in place, as well as 
associated judicial mandates and clarification, may not have 
been fully conveyed to the appellant and thus he may have 
been unable to avail himself of the benefits thereof.  

It also remains unclear whether the appellant is fully 
apprised of those records for which he is responsible versus 
those which will be obtained by VA, and/or those for which 
his release is required prior to VA obtaining them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



REMAND

Based on the evidence of record, the Board has no alternative 
but to remand the case for further development to assure the 
veteran the benefit of all procedural and substantive due 
process.  The case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be scheduled for a 
VA psychiatric evaluation by a physician 
who has not previously evaluated him to 
determine the exact nature and extent of 
all current psychiatric disability, the 
duration and probable etiology thereof.  
The case, along with all evidence of 
record, should be reviewed by the 
physician who is asked to respond to the 
following: What is/are the correct 
diagnosis(es) for the veteran's 
psychiatric problems in and since service 
and at present; what is the etiology 
thereof; if there is a basic personality 
problem, or comparable diagnosis, to what 
effect has that been impacted or 
aggravated by the veteran's service; what 
are other pertinent psychiatric 
diagnoses; does he have elements of PTSD, 
and if so, specifically what are they, to 
what are they attributable, and of what 
impact is this on other mental health 
issues; is there any superimposed 
psychiatric disability in addition to the 
underlying problem, and if so, what is 
the relationship between service and the 
mental health problems.

3.  The RO should then review the 
evidence in the file including that 
obtained by the Board with regard to SSA 
determinations to include clinical 
evidence of psychiatric disabilities.  

4.  The RO must also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2001) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

5.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


